DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/20 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hedayat et al (US 2016/0044516).
As to claim 1, Hedayat et al teaches a method comprising:
determining a set of parameters of a first wireless network that includes a first radio configured to communicate according to a first communication protocol on a plurality of overlapping channels (figure 1, element 224, WI-FI protocol definition);
determining one or more operating parameters of a second radio based on the set of parameters of the first wireless network, the second radio included in a second wireless network, co-located with the first radio (LTE-U protocol definitions), and configured to communicate according to a second communication protocol on the 
As to claim 2, Hedayat et al teaches the method of claim 1, wherein:
the set of parameters of the first wireless network comprises channel quality and availability information of one or more channels sensed by the first radio;
the one or more operating parameters of the second radio determined based on the set of parameters of the first wireless network includes one or more of: a transmission power, a beamforming matrix, channel assignments of the plurality of overlapping channels on which to transmit or not transmit, aggregation level, duty cycle, or MCS; and operating the second radio in the second wireless network according to the one or more operating parameters comprises operating the second radio according to the one or more of: the transmission power, the beamforming matrix, or the channel assignments (paragraphs 23, 32),
As to claim 4, Hedayat et al teaches the method of claim 1, wherein:
the set of parameters of the first wireless network comprises a duration and timing of a transmit opportunity (TXOP) reserved by the first radio in the first network;
the one or more operating parameters of the second radio determined based on the set of parameters of the first wireless network includes a transmission schedule in the second wireless network during the TXOP; and
operating the second radio in the second wireless network according to the one or more operating parameters comprises operating the second radio to transmit data in the 
As to claim 5, Hedayat et al teaches the method of claim 4, wherein operating the second radio in the second wireless network according to the one or more operating parameters further comprises operating the second radio to transmit the data in the second wireless network according to the transmission schedule during the TXOP of the first wireless network without performing channel access before transmitting the data (paragraph 62).
As to claims 14-16, recite limitations substantially similar to the claims 1-2, 4. Therefore, these claims were rejected for similar reasons as stated above.
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egner (US 2018/0184231).
As to claims 1 and 14, Egner et al  teaches a method (figure 4) comprising:
determining a set of parameters of a first wireless network that includes a first radio configured to communicate according to a first communication protocol on a plurality of overlapping channels (figure 4, element 420);
determining one or more operating parameters of a second radio based on the set of parameters of the first wireless network, the second radio included in a second wireless network, co-located with the first radio (440), and configured to communicate according to a second communication protocol on the plurality of overlapping channels (paragraphs 62, 74); and operating the second radio in the second wireless network according to the one or more operating parameters (paragraphs 81, 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hedayat et al in view of Egner. 
As to claim 3, Hedayat et al teaches the method of claim 2, Hedayat et al fails to teach the channel quality and availability information of the first wireless network comprises at least one of clear channel assessment (CCA) or interference levels of the one or more sensed channels.  Yy teaches the channel quality and availability information of the first wireless network comprises at least one of clear channel assessment (CCA) or interference levels of the one or more sensed channels (paragraphs 62, 63).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Egner et al into the system of Hedayat et al in order to optimize multi-protocol radio technology using device to device spectral coordination with local qos advertising.
Allowable Subject Matter
Claims 6-13, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

the set of parameters of the first wireless network comprises an indication of an ongoing transmission in the first wireless network; the one or more operating parameters of the second radio determined based on the set of parameters of the first wireless network includes an ongoing transmission interference flag; and operating the second radio in the second wireless network according to the one or more operating parameters comprises operating the second radio to receive a request to send (RTS) message from an other radio in the second wireless network during ongoing transmission in the first wireless network and withhold transmission of a clear to send (CTS) message in the second wireless network in response to the RTS message for a duration of the ongoing transmission in the first wireless network…etc…



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	June 15, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642